Porter, J.
delivered the opinion of the court This is an action to recover of the defendant the ground rent of two lots belonging to the pe» titioners, which were purchased by the former in the year 1813 at sheriff’s sale.
The defendant, among many other grounds of defence, pleaded, that he bought the lots as the agent of the petitioners, and if they refused to acknowledge his agency, he then offered, as an exception to all their demands except the *429last five years, the plea of prescription. Civil J r r r Code, 488, art. 78.
' Moreau <$■ De Armas for the plaintiff, Hen-nen for the defendant.
The court below sustained the exception, and condemned the defendant to pay the rent for the last five years. It also gave judgment against him for the price he had promised to pay for the lot when he purchased them at sheriff’s sale, the petitioner being the plaintiff in the action in which the fieri facias had issued; though we do not see that any such demand "was made in the petition.
The defendant has not complained of this and the appellants cannot have the interest where there is no claim for the principal.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.